Citation Nr: 0809968	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-27 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder, 
depressed type.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in August 2005, and a substantive appeal was 
received in August 2005. The veteran withdrew a request for a 
hearing before the Board in January 2008.


FINDING OF FACT

Bipolar disorder, depressed type, was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is bipolar disorder, depressed type, 
otherwise causally related to such service.


CONCLUSION OF LAW

Bipolar disorder, depressed type, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2004.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective dates to be assigned are rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his bipolar disorder, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of bipolar 
disorder in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until more than 9 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  

The evidence of record contains the veteran's service medical 
records, post-service private medical records, and post-
service VA medical records.  The veteran identified a private 
doctor who he claims treated him immediately after his 
discharge from service.  The record shows that the RO has 
made two attempts to obtain any records, but the addresses 
furnished by the veteran were either incorrect or the doctor 
is no longer available.  The veteran has been notified of the 
unsuccessful attempts of obtain such records, but no further 
information has been supplied by the veteran to allow for any 
additional attempts.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A service Report of Medical Examination for separation 
purposes dated in October 1986 reflects that the veteran's 
psychiatric state was clinically evaluated as normal.  A 
service Report of Medical History for separation purposes 
dated in October 1986 reflects that the veteran checked the 
'no' box for 'depression or excessive worry' and 'nervous 
trouble of any sort.'  There are no other service medical 
records related to the veteran's psychiatric state.  

Private medical records from NCED Mental Health Center dated 
in February 2004 reflect that the veteran was diagnosed with 
bipolar disorder II, depressed type.  A letter dated in May 
2004 from Angel M. Rodriguez-Chevres, M.D. reflects that Dr. 
Rodriguez-Chevres began treating the veteran in December 1995 
and last saw the veteran in February 2004 regarding his 
treatment for bipolar disorder, depressed type.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his bipolar 
disorder is etiologically related to service or any incident 
therein.  On separation from service, the veteran's 
psychiatric state was clinically evaluated as normal.  The 
clinically normal finding on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no bipolar 
disorder was present at that time.  The Board views the 
examination report as competent evidence that there was no 
bipolar disorder at that time.  Also of significance is the 
fact that at the time of his October 1986 examination, the 
veteran did not report any complaints related to bipolar 
disorder and checked the 'no' box for depression or excessive 
worry and nervous trouble of any sort.  This suggests that 
the veteran himself did not believe that he had any ongoing 
bipolar disorder at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing psychiatric disability for over 9 years between 
the period of active duty and the evidence showing treatment 
for a psychiatric disability is itself evidence which tends 
to show that no bipolar disorder was incurred as a result of 
service.  
	
While acknowledging the veteran's belief that his bipolar 
disorder is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for bipolar disorder is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bipolar disorder, depressed type, is 
not warranted.

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


